 

 

 

Exhibit 10.3

 

AMENDED AND RESTATED CREDIT NOTE

 

$50,000,000.00

April 19, 2006

 

FOR VALUE RECEIVED, the undersigned hereby promises to pay to CharterMac (the
“Lender”), or to order, the principal amount of Fifty Million Dollars
($50,000,000.00) or, if less, the aggregate unpaid principal amount of all Loans
and other advances made by the Lender to the undersigned pursuant to that
certain Loan Agreement (as may be amended from time to time, the “Loan
Agreement”) dated as of June 30, 2004, between the undersigned and the Lender,
together with interest as provided for in the Loan Agreement until paid in full
at the times and rates set forth in the Loan Agreement. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Loan
Agreement.

All payments under this Note shall be made at the office of the Lender located
at 625 Madison Avenue, New York, New York 10022 (or at such other place as the
Lender may designate from time to time in writing) in lawful money of the United
States of America in immediately available federal funds.

This Note is issued pursuant to, is entitled to the benefits of and is subject
to the provisions of the Loan Agreement, as the same may be amended in
accordance with its terms, but neither this reference to the Loan Agreement nor
any provision thereof shall affect or impair the absolute and unconditional
obligation of the undersigned maker of this Note to pay the principal of and
interest on this Note as herein provided.

If a Default or an Event of Default shall occur, the aggregate unpaid principal
of and accrued interest on this Note shall become or may be declared to be due
and payable in the manner and with the effect provided in the Loan Agreement.

The undersigned may at its option prepay all or any part of the principal of
this Note upon the terms provided in the Loan Agreement without premium or
penalty. Amounts so paid and other amounts may be borrowed and reborrowed by the
undersigned hereunder from time to time as provided in the Loan Agreement.

The undersigned hereby waives presentment, demand, notice of dishonor, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.

This instrument shall have the effect of an instrument executed under seal and
shall be governed by and construed in accordance with the laws of the State of
New York (without giving effect to any conflicts of laws provisions contained
therein).

This Amended and Restated Credit Note has been issued to replace that certain
Note dated June 30, 2004, made by Borrower to Lender in the amount of Twenty
Million Dollars ($20,000,000.00).

 



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amended and Restated Credit Note has been executed and
delivered as of the date set forth above.

 

 

By:

AMERICAN MORTGAGE ACCEPTANCE COMPANY

 

By:

/s/ Marc D. Schnitzer

Marc D. Schnitzer

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 